SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Injunctive relief is sought by the County Commissioners against the Cuyahoga Common Pleas Judges restraining the defendants from the threatened possession and occupancy of two rooms on the second floor of the County Court House, for purposes directly relating to the administration of justice by the Common Pleas Court. On appeal the Court of Appeals held:
1. That under the authority of the Supreme Court in State ex vs. Babst, 97 OS. 64, the power of the County Commissioners is paramount excepting only where the courts, for the purpose of administering justice, assert the claim and necessity for the use and occupancy of rooms, and this right of the courts is supreme and must prevail.